DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 11/06/2020. Claims 1, 5-7, 11, 15-17, and 20 have been amended. No claims have been cancelled or added. Accordingly, claims 1-20 are now pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed 11/06/2020, with respect to the rejection(s) of claim(s) 1-4, 8-14, and 18-20 under 35 U.S.C. 103 as being unpatentable over Boies in view of Becker and Hobbs have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boies, Becker, Hobbs, and Surovy US 2007/0282638 A1 as detailed below.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “one of more of the following”; the examiner recommends changing it to “one or more of the following”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boies et al US 2002/0120396 A1 (hence Boies) in view of Surovy US 2007/0282638 A1 (hence Surovy), Becker et al US 2006/0129313 A1 (hence Becker), and Hobbs et al US 9,188,985 B1 (hence Hobbs).
In re claims 1, 11, and 20, Boies discloses an apparatus, system, method and computer program product for determining an optimum route based on historical information and teaches the following:
receiving, by an autonomous driving system of an autonomous vehicle, vehicle travel information corresponding to driving conditions being experienced by the autonomous vehicle during travel to a destination, wherein the vehicle travel information comprises vehicle sensor information received from one or more vehicle sensors associated with the autonomous vehicle (Fig.4-5, and Paragraphs 0006, 0048-0050); receiving, by the autonomous driving system of the autonomous vehicle, travel route information identifying a first travel route for the autonomous vehicle to the destination and a second travel route for the autonomous vehicle to the destination; determining, by the autonomous driving system of the autonomous vehicle, a first route risk value for the first travel route and a second route risk value for the second travel route, wherein the determining the first route risk value and the second route risk value is based on a direction that the autonomous vehicle travels through at least one road segment and the vehicle travel information corresponding to the driving conditions being experienced by the autonomous vehicle; comparing, by the autonomous driving system of the autonomous vehicle, the first route risk value to the second route risk value to select a travel route of the first travel route and the second travel route having less route risk (Paragraphs 0049, 0055, and 0065-0068)
However, Boies doesn’t explicitly teach the following:
loss cost that is associated with one or more accidents associated with the first and second travel routes
displaying, based on the comparing, the selected travel route, of the first travel route and the second travel route, in a first color indicating that the selected travel route has the less route risk, and the remaining route, of the first travel route and the second travel route, in a second color indicating that the remaining route has higher route risk compared to the selected travel route
operating, by the autonomous driving system of the autonomous vehicle, one or more driving aspects of the autonomous vehicle based on the selected travel route, wherein operating the one or more driving aspects of the autonomous vehicle based on the selected travel route comprises controlling one or more of acceleration of the autonomous vehicle based on the selected travel route, deceleration of the autonomous vehicle based on the selected travel route, or steering of the autonomous vehicle based on the selected travel route
Nevertheless, Surovy discloses method and system of determining cost of automobile insurance based on safety characteristics of road segments (Abstract) and teaches the following:
loss cost that is associated with one or more accidents associated with the first and second travel routes (Paragraph 0018)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Boies reference with taking into consideration safety characteristics of road segments, as taught by Surovy, in order to divide selected 
Nevertheless, Becker discloses a route provider that efficiently and automatically helps and rewards drivers for traversing optimal driving routes (Abstract) and teaches the following:
displaying, based on the comparing, the selected travel route, of the first travel route and the second travel route, in a first color indicating that the selected travel route has the less route risk, and the remaining route, of the first travel route and the second travel route, in a second color indicating that the remaining route has higher route risk compared to the selected travel route (Paragraphs 0034, 0044-0046 and 0055)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Boies reference with the route display feature based on color, as taught by Becker, in order to indicate the favorableness of the routes (Becker, Paragraph 0055).
Nevertheless, Hobbs discloses generating and providing route options for an autonomous vehicle (Abstract) and teaches the following:
operating, by the autonomous driving system of the autonomous vehicle, one or more driving aspects of the autonomous vehicle based on the selected travel route, wherein operating the one or more driving aspects of the autonomous vehicle based on the selected travel route comprises controlling one or more of acceleration of the autonomous vehicle based on the selected travel route, deceleration of the autonomous vehicle based on the selected travel route, 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Boies reference with the autonomous vehicle control, as taught by Hobbs, in order to predict how much of a route may require driver interaction and therefore how much of the route can be autonomous which may be a useful feature in trip planning (Hobbs, Col.15, Lines 52-58).
In re claims 2 and 12, Hobbs teaches the following:
wherein operating the one or more driving aspects of the autonomous vehicle based on the selected travel route comprises controlling route navigation of the autonomous vehicle based on the selected travel route (Col.1, Lines 27-47)
In re claims 3 and 13, Boies teaches the following:
analyzing historical accident information of vehicles engaged in autonomous driving over the selected travel route to identify at least a first accident of a plurality of accidents which have historically occurred over the selected travel route for vehicles engaged in autonomous driving (Paragraphs 0005, and 0020-0022)
In re claims 4 and 14, Boies teaches the following:
identifying a cause of the first accident and adjusting driving actions planned for the autonomous vehicle over the selected travel route based on the cause of the first accident (Paragraphs 0005, and 0020-0022)
In re claims 6 and 16, Surovy teaches the following:
wherein the loss cost comprises medical cost associated with the one or more accidents (Paragraph 0018, an insurance claim comprises said information if injuries occurred)
In re claims 8 and 18, Boies teaches the following:
a notification to be presented, the notification comprising information associated with the plurality of accidents which have historically occurred over the selected travel route (Paragraphs 0020, 0022, 0027, and 0063)
In re claims 9 and 19, Boies teaches the following:
causing the notification to be presented comprises presenting a list of the plurality of accidents which have historically occurred over the selected travel route (Fig.6, Fig.7, and Paragraphs 0059-0063)
In re claim 10, Boies teaches the following:
causing the notification to be presented comprises presenting a route safety map which identifies where the plurality of accidents which have historically occurred over the selected travel route have occurred along the selected travel route (Fig.6, Fig.7, and Paragraphs 0059-0063)

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boies in view of Surovy, Becker and Hobbs and further in view of Pelecanos et al US 2007/0256499 A1 (hence Pelecanos).
In re claims 5 and 15, Boies discloses an area where many accidents occur during icy conditions (Paragraph 0063), but doesn’t explicitly teach the following:
wherein identifying the cause of the first accident comprises one or more of the following: identifying the cause of the first accident to be excess speed, and wherein adjusting the driving actions planned for the autonomous vehicle over the selected travel route based on the cause of the first accident comprises reducing a speed of travel of the autonomous vehicle over the selected travel route, identifying the cause of the first accident to be lack of vehicle traction, and wherein adjusting the driving actions planned for the autonomous vehicle over the selected travel route based on the cause of the first accident comprises engaging an all-wheel-drive function of the autonomous vehicle over the selected travel route, or identifying the cause of the first accident to be a wildlife crossing, and wherein adjusting the driving actions planned for the autonomous vehicle over the selected travel route based on the cause of the first accident comprises reducing a speed of travel of the autonomous vehicle and preparing the autonomous vehicle for sudden braking or evasive maneuvers over the selected travel route
Nevertheless, Pelecanos teaches the following:
wherein identifying the cause of the first accident comprises one or more of the following: identifying the cause of the first accident to be excess speed, and wherein adjusting the driving actions planned for the autonomous vehicle over the selected travel route based on the cause of the first accident comprises reducing a speed of travel of the autonomous vehicle over the selected travel route, identifying the cause of the first accident to be lack of vehicle traction, and wherein adjusting the driving actions planned for the autonomous vehicle over 
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Boies reference to include the accident prevention technologies in a vehicle, as recited by Pelecanos, in order to boost the safety margins of vehicles (Pelecanos, Paragraph 0006).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boies in view of Surovy, Becker and Hobbs and further in view of Kortge et al US 2006/0247852 A1 (hence Kortge).
In re claims 7 and 17, Boies discloses that he history data suppliers provide historical data to the vehicle routing server taking into consideration accident information (Paragraph 0020) but doesn’t explicitly teach the following:
wherein the determining the first route risk value and the second route risk value is based on severity of the one or more accidents
Nevertheless, Kortge discloses a system and method that facilitates the generation of a safety-optimized route between a starting location and a destination location (Abstract) and teaches the following:
wherein the determining the first route risk value and the second route risk value is based on severity of the one or more accidents (Paragraph 0032)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Boies reference to include the accident severity information, as taught by Kortge, in order to provide a safety-optimized route between a starting location and a destination location (Kortge, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RAMI KHATIB/Primary Examiner, Art Unit 3669